Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141251                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PINE BLUFFS AREA PROPERTY OWNERS                                                                   Alton Thomas Davis,
  ASSOCIATION, INC.,                                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                SC: 141251
                                                                   COA: 289200
                                                                   Roscommon CC: 06-725893-CH
  DeWITT LANDING AND DOCK
  ASSOCIATION, KENNETH SHINSKY, and
  ERIC WEGNER,
           Defendants,
           Third-Party Plaintiffs-Appellees,
  and

  VICTOR TEICHMAN, LEE TEICHMAN, and
  ANDREW TEICHMAN,
            Defendants-Appellees,
  and

  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant,
  v

  ROSCOMMON COUNTY ROAD
  COMMISSION,
           Third-Party Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 1, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
           1115                                                               Clerk